Citation Nr: 0515042	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  99-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, currently rated as 10 percent disabling.

2.  Entitlement to service connection for right knee disorder 
to include as secondary to the service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
February 1987 to October 1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

During the course of this appeal, an August 2003 rating 
decision granted service connection for residuals of a left 
foot injury with an evaluation of 10 percent effective 
December 24, 1997, and service connection for residuals of a 
left ankle injury with an evaluation of 10 percent effective 
December 24, 1997.  Thus these claims are no longer in 
appellate status.

The issue of secondary service connection for a right knee 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected residuals of left knee injury 
are characterized by moderate instability.  


CONCLUSION OF LAW

The criteria for assignment of a rating of 20 percent (but no 
higher) for service-connected residuals of left knee injury 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5257 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
June 2003 VCAA letter, the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the June 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the statement of the case and June 2003 VCAA letter, the 
RO informed the appellant of the applicable laws and 
regulations regarding the claim, the evidence needed to 
substantiate such claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate his 
claim, including VA treatment records.  The appellant has 
also been afforded the benefit of VA examinations during the 
appeal period.  Neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact in a July 2003 statement, the 
veteran indicated that he did no have additional evidence to 
submit.  

Under these circumstances, the Board finds that adjudication 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records and 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

The veteran's service-connected left knee has been rated by 
the RO under the provisions of Diagnostic Code 5257.  
Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

An April 1998 VA examination showed that the veteran 
complained that his left knee swelled and popped a lot.  The 
examiner commented that further description of the popping 
indicated that there was a jarring and a movement back and 
forth, and this should be interpreted as episodes of 
instability.  Physical examination of the left knee found 
that the left knee hyperextended 5 degrees.  There was mild 
laxity of the lateral collateral ligament.  There was 
definite anterior cruciate laxity.  There was moderate 
patellar crepitus when the veteran extended against 
resistance.  The examiner opined that the veteran had 
combined cruciate and lateral instability of the left knee.  

A June 2003 VA examination of the left knee found less than 
1+ laxity on Lachman's test and the anterior drawer test.  
With the knee in full extension, it was stable and when 
flexed 30 degrees it was unstable half of a plus.  The 
examiner stated that there was no evidence of posterior 
cruciate laxities.  The veteran had 5 degrees of 
hyperextension and it would flex to 110 degrees without pain 
and at 145 degrees the veteran developed pain in the knee.  
The examiner commented that the collateral ligaments appeared 
to have healed and the knee appeared to be stable except for 
the anterior cruciate ligament, which was a little lax.  The 
examiner stated that there was no evidence of peroneal palsy.  
The knee went into some hyperextension.  

The veteran again was afforded a VA examination in July 2004.  
In presenting the veteran's medical history as apparently 
reported by the veteran, the examiner indicated that the 
veteran had occasional pain in his knee, maybe several times 
a month, had worn a brace in the past, his 1998 x-ray of the 
knee was normal, did not have flare-ups, there was no effect 
on his daily activities.  Physical examination showed that 
the veteran walked with a normal gait, there were no 
effusions, he did not have joint line tenderness, patella 
tracks were normal, the veteran could flex his left knee 100 
degrees with 0 degrees of extension without pain.  The 
veteran had rather marked laxity of the collateral ligaments 
both on varus and valgus stress of approximately 1.5 cm 
shift.  The examiner commented that any cruciate laxity could 
not be detected at that time.  The veteran had a negative 
Lachman's sign and a negative McMurray's sign.  The 
impression consisted of internal derangement of the left 
knee, medial collateral ligament injury, lateral collateral 
ligament injury, and instability of the left knee.  

The evidence has demonstrated that under Diagnostic Code 5257 
for recurrent subluxation or lateral instability, the veteran 
does have moderate instability of his left knee and meets the 
next higher rating of 20 percent.  The April 1998 VA 
examination showed that there were episodes of instability, 
as well as mild laxity of the lateral collateral ligament and 
definite anterior cruciate laxity.  During the June 2003 VA 
examination, the examiner found that the knee appeared to be 
stable except for anterior cruciate ligament, which was a 
little lax.  The July 2004 VA examination revealed that the 
veteran had instability and rather marked laxity of the 
collateral ligaments both on varus and valgus stress of 
approximately 1.5 cm shift.  Thus, these 3 examinations 
indicated that overall the veteran has moderate instability 
of his left knee.  

The evidence has shown that the veteran's range of motion of 
both knees does not meet the next higher rating of 20 percent 
under Diagnostic Codes 5260 or 5261 as the veteran does not 
have extension limited to 15 degrees or flexion limited to 
30 degrees.  The Board has already acknowledged that separate 
ratings may be assigned for knee disability under Diagnostic 
Codes 5257 and 5003 where there is X-ray evidence of 
arthritis in addition to recurrent subluxation or lateral 
instability.  The evidence has not shown that the veteran has 
arthritis in his left knee and separate ratings under Code 
5003 are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Based on the above and resolving all doubt in the veteran's 
favor, the Board finds that the veteran does have moderate 
instability of the left knee so as to warrant assignment of a 
20 percent rating under Diagnostic Code 5257.  The Board 
concludes that a rating of 20 percent, but no higher, is 
warranted.  


ORDER

Entitlement to an increased rating of 20 percent for 
residuals of a left knee injury is warranted.  To this 
extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits.  


REMAND

The veteran's service medical records appeared to show 
possible treatment for a right knee disorder.  A May 1991 
radiology report found that menisci were intact bilaterally 
demonstrating very subtle increased signal intrameniscally in 
the posterior horns bilaterally consistent with a Grade II 
injury.  

During the April 1998 VA examination, the examiner opined 
that the veteran had a painful right knee without any 
specific finding other than some moderate patellar crepitus.  
The examiner commented that the right knee problem could be 
due to some patello-femoral changes, but there were no 
findings to make a specific diagnosis.  The examiner 
concluded that the right knee was not secondary to the left 
knee injury.  It is unclear from the record whether the 
examiner reviewed the veteran' s service medical records.  
March 1999 private medical records showed the veteran 
reinjured his right knee earlier that year.  Thus, under the 
circumstances of the case, the Board finds another VA 
examination is warranted to determine the nature and etiology 
of any right knee disorder.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of any 
right knee disorder.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
clinical and any special test findings 
should be clearly reported.  After 
reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should provide an opinion as to 
the etiology of any right knee disorder 
to include the following: whether it is 
at least as likely as not that the 
veteran's right knee disorder is related 
to service and or was caused or 
aggravated by the veteran's service-
connected left knee disorder.  A complete 
rationale should be provided for all 
opinions expressed.
		
2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative) should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


